F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         NOV 8 1999
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    BIGLER JOBE STOUFFER, II,
    Trustor/Custodian,

                Plaintiff-Appellant,
                                                       No. 99-5013
          and                                    (D.C. No. 96-CV-1034-K)
                                                       (N.D. Okla.)
    FAMILIES AGAINST INJURIES TO
    HUMANITY, Beneficiary of Trust
    (sued as F.A.I.T.H.),

                Plaintiff,
    v.

    STIFEL, NICOLAUS & COMPANY,
    INC., of St. Louis Missouri, Trustees,

                Defendant-Appellee.




                             ORDER AND JUDGMENT         *




Before EBEL , LUCERO , and MURPHY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff-appellant Bigler Jobe Stouffer, II, appeals from the district court’s

order denying him leave to amend his complaint. He requests appointment of

counsel on appeal. Defendant-appellee has filed a motion to dismiss the appeal.

We deny plaintiff’s request for counsel and defendant’s motion and dismiss the

appeal as frivolous.

       Plaintiffs, Bigler Jobe Stouffer, II, and F.A.I.T.H., filed their complaint

alleging fraud, deception, and conversion. Federal jurisdiction was based on

diversity of citizenship,   see 28 U.S.C. § 1331, and a federal statute,    28 U.S.C.

§ 1964. The district court dismissed the complaint and plaintiffs appealed. On

appeal, this court determined that plaintiffs had failed to meet their burden to

establish diversity jurisdiction because the complaint did not identify the

citizenship of F.A.I.T.H.     See Stouffer v. Stifel, Nicolaus & Co.    , No. 97-5195,

1998 WL 792077, **1 (10th Cir. Oct. 15, 1998). This court further held that

plaintiffs had failed to establish federal question jurisdiction.      See id.

Accordingly, the appeal was dismissed and the case was remanded to the district




                                              -2-
court with directions to dismiss plaintiffs’ complaint for lack of jurisdiction.   See

id.

       On remand, plaintiffs filed a request to amend their complaint. The motion

was not accompanied by a proposed amended complaint, but it requested an

extension of time to file one. The district court denied leave to amend.

       We first address defendant’s motion to dismiss which argues that the prior

appellate decision holding that federal jurisdiction does not exist is the law of the

case. Therefore, according to defendant, this court is without jurisdiction to

consider matters presented by plaintiff’s current appeal. The limited issue before

us, however, is whether the district court properly denied leave to amend the

complaint. Consequently, we have appellate jurisdiction over the district court’s

order denying leave to amend.

       We turn to the merits of plaintiff Bigler Jobe Stouffer’s appeal. He alleges

the district court erred in refusing him leave to amend his complaint, relying on

28 U.S.C. § 1653. We review the district court’s decision to deny leave to amend

a complaint for an abuse of discretion.      See Viernow v. Euripides Dev. Corp.   , 157
F.3d 785, 799 (10th Cir. 1998). The district court’s ruling was based on its




                                             -3-
determination, despite plaintiffs’ efforts to establish the identity of F.A.I.T.H. for

diversity purposes, that they had failed to do so.   1



       Plaintiff attached to his appellate materials his proposed amended

complaint. The district court did not have an opportunity to consider it, however,

because it was not filed with the district court. Furthermore, plaintiff’s motion

for leave to file an amended complaint did not indicate the contents of the

amendment. Instead, plaintiff’s motion argued that the statements submitted by

Joyce Stouffer to show that she was a resident of Oklahoma and that she was the

sole beneficiary and administrator of F.A.I.T.H. were sufficient to establish the

identity of F.A.I.T.H. and satisfy the requirements for diversity jurisdiction. The

motion to amend indicated that alleging those facts would cure the deficiencies

referenced by the appellate decision.

       Because we do not review on appeal pleadings not first presented to the

district court, see John Hancock Mut. Life Ins. Co. v. Weisman     , 27 F.3d 500, 506

(10th Cir. 1994), we do not consider the proposed amended complaint. Therefore,

we conclude that the district court properly denied the motion to amend based on

the information and arguments before it. Plaintiff did not demonstrate the legal




1
      Because we affirm the district court’s ruling on this ground, we do not
address the alternate grounds on which the district court denied leave to amend.

                                             -4-
character of F.A.I.T.H. to permit the court to examine its citizenship for diversity

purposes.

       Plaintiff’s motion to amend requested an extension of time to file an

amended complaint. The district court denied leave to amend, implicitly also

denying an extension of time to file a proposed amended complaint. We review

the district court’s denial of an extension of time for an abuse of discretion.     See

Ellis v. University of Kan. Med. Ctr.    , 163 F.3d 1186, 1193 (10th Cir. 1998).

Plaintiff offered no reason for requesting additional time.       See Fed. R. Civ. P.

6(b) (court may “for cause shown” grant enlargement of time to file pleading).

The district court did not prevent plaintiff from filing a proposed amended

complaint; rather, it abided by the rule requiring that a proposed amended

complaint be filed contemporaneously with the motion.           See Local Rule 9.3(C) of

the Northern District of Oklahoma. Moreover, throughout the proceedings in the

district court, plaintiff suggested that he could amend his complaint, but he never

did so. Therefore, we find no abuse of discretion in the district court’s implicit

denial of an extension of time.

       Plaintiff has requested appointment of counsel for this appeal. We have

considered the merits of the case, the factual issues raised, plaintiff’s ability to

present his arguments, and the complexity of the legal issues, and we conclude

that appointment of counsel will not assist in the presentation of this appeal.     Cf.


                                             -5-
Rucks v. Boergermann , 57 F.3d 978, 979 (10th Cir. 1995) (reviewing district

court’s denial of appointment of counsel).

       Plaintiff’s request for appointment of appellate counsel is DENIED.

Defendant’s motion to dismiss is DENIED. The appeal is DISMISSED as

frivolous under 28 U.S.C. § 1915(e)(2)(B), to count as a “prior occasion” for

purposes of the three-strikes provision set out in 28 U.S.C. § 1915(g).     See

Jennings v. Natrona County Detention Ctr. Med. Facility       , 175 F.3d 775, 780-81

(10th Cir.1999). We remind plaintiff that he remains obligated to pay all

installments of the deferred appellate filing fee until it is paid in full. No

exception is made for dismissed appeals.      See 28 U.S.C. § 1915(b)(2). The

mandate shall issue forthwith.



                                                        Entered for the Court



                                                        Michael R. Murphy
                                                        Circuit Judge




                                            -6-